 

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

 

Confidential

 

EXHIBIT 10.1

 

Amendment to the Exclusive License Agreement

 

This Amendment to the Exclusive License Agreement (this “Amendment”) is
effective as of May 16, 2016 (the “Amendment Effective Date”) by and between
Five Prime Therapeutics, Inc., a corporation organized and existing under the
laws of Delaware, having its principal place of business at Two Corporate Drive,
South San Francisco, CA 94080, USA (“FivePrime”) and Galaxy Biotech, LLC, a
limited liability company organized and existing under the laws of the State of
Delaware, having a place of business at 22830 San Juan Rd, Cupertino, CA 95014
(“Galaxy”).  Galaxy and FivePrime are referred to in this Agreement individually
as a “Party” and collectively as the “Parties.”

 

Recitals

WHEREAS, FivePrime and Galaxy are parties to that certain Exclusive License
Agreement dated December 22, 2011 (the “Original Agreement”, and as amended by
this Amendment, the “Agreement”);

 

WHEREAS, FivePrime and Galaxy desire to amend the Original Agreement in
accordance with Section 10.10 of the Agreement to adjust the criteria for
achievement and amounts of certain milestone payments.

NOW, THEREFORE, FivePrime and Galaxy agree as follows:

1.

Amendment of the Agreement

1.1Section 1.70 of the Original Agreement is hereby deleted in its entirety and
replaced with the following:

1.70“Phase 1 Completion” means the earlier of (a) *** after ***, which *** the
Parties agree was ***, or (b) the ***.

1.2Section 1.68 of the Original Agreement is hereby deleted in its entirety and
replaced with the following:

1.68“Phase 2 Clinical Trial” means a human clinical trial of a Compound or
Therapeutic Product that FivePrime designates as a “Phase 2” clinical trial by
any one or more of the following: ***. For purposes of the date of Commencement
of the first Phase 2 Clinical Trial for a Therapeutic Product, any randomized
clinical trial of a Compound or Therapeutic Product shall be deemed to be a
Phase 2 Clinical Trial, regardless of how it is in fact designated by
FivePrime.  However, such a clinical trial may also be deemed

--------------------------------------------------------------------------------

 

Confidential

to be a Phase 3 Clinical Trial if it is so designated by FivePrime in accordance
with Section 1.69 (as amended).

1.3Section 1.69 of the Original Agreement is hereby deleted in its entirety and
replaced with the following:

1.69“Phase 3 Clinical Trial” means a human clinical trial of a Compound or
Therapeutic Product that FivePrime designates as a “Phase 3” clinical trial by
any one or more of the following: ***.

1.4Section 4.2(a) of the Original Agreement is hereby deleted in its entirety
and replaced with the following:

(a)Development and Regulatory Milestone.  FivePrime shall pay to Galaxy the
following one-time, non-refundable, non-creditable development and regulatory
milestone payments upon the achievement of the corresponding milestone for a
Therapeutic Product by or on behalf of FivePrime or any of its sublicensees:

Milestone Event

Milestone Payment

(i) *** after the Toxicology Study Completion, provided that FivePrime has not
delivered to Galaxy notice of FivePrime’s termination of this Agreement pursuant
to Section 7.2(a) (the “GLP Tox Milestone”)

$***

(ii) Upon the occurrence of the last to occur of both of the following: (1) the
*** anniversary of the grant of the first Galaxy Patent issued in the United
States that includes the claims set forth in the Examiner’s Amendment in the
Notice of Allowance and Fees Due, dated September 29, 2011, for U.S. patent
application No. 12/614,282, filed November 6, 2009, and (2) payment of the GLP
Tox Milestone payment, provided no request for interference has been filed by a
Third Party or no interference has been declared by the U.S. Patent and
Trademark Office with respect to such issued patent at the time both such
conditions are met

$***

(iii) Upon the occurrence of the last to occur of both of the following:  (1)
the grant of the first Galaxy Patent in Europe Covering a Compound that is being
Developed by or on behalf of FivePrime or its sublicensees, and (2) payment of
the GLP Tox Milestone payment

$***

(iv) Upon the occurrence of the last to occur of both of the following: (1) ***
from the grant of the first Galaxy Patent in Europe with a claim substantially
similar or broader in scope to Claim ***, and (2) payment of the GLP Tox
Milestone payment

$***

or, if the milestone in the next row has been paid at the time such payment is
due, $***

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.  

 

--------------------------------------------------------------------------------

 

Confidential

Milestone Event

Milestone Payment

(v) Only if the milestone event in the previous row has not occurred, upon the
occurrence of the last to occur of both of the following: (1) *** from the grant
of the first Galaxy Patent in Europe with a claim substantially similar or
broader in scope to Claim ***, and (2) payment of the GLP Tox Milestone

$***

or, if the milestone in the previous row has been paid, $***

(vi) Upon the occurrence of the last to occur of both of the following:  (1) the
grant of the first Galaxy Patent in *** Covering a Compound that is being
Developed by or on behalf of FivePrime or its sublicensees, and (2) payment of
the GLP Tox Milestone

$***

(vii) Upon the occurrence of the last to occur of both of the following: (1) ***
from the grant of the first Galaxy Patent in *** with a claim substantially
similar or broader in scope to Claim ***, and  (2) payment of the GLP Tox
Milestone

$***

or, if the milestone in the next row has been paid at the time such payment is
due, $***

(viii) Only if the Milestone Event in the previous row has not occurred, upon
the occurrence of the last to occur of both of the following: (1) *** from the
grant of the first Galaxy Patent in *** with a claim substantially similar or
broader in scope to Claim ***, and (2) payment of the GLP Tox Milestone

$***

or, if the milestone in the previous row has been paid, $***

(ix)  Upon the occurrence of the last to occur of both of the following: (1) the
grant of the first Galaxy Patent in *** Covering a Compound that is being
Developed by or on behalf of FivePrime or its sublicensees, and (2) payment of
the GLP Tox Milestone

$***

(x) Upon the occurrence of the last to occur of both of the following: (1) ***
from the grant of the first Galaxy Patent in *** with a claim substantially
similar or broader in scope to Claim ***, and (2) payment of the GLP Tox
Milestone

$***

or, if the milestone in the next row has been paid at the time such payment is
due, $***

(xi) Only if the Milestone Event in the previous row has not occurred, upon the
occurrence of the last to occur of both of the following: (1) *** from the grant
of the first Galaxy Patent in *** with a claim substantially similar or broader
in scope to Claim ***, and (2) payment of the GLP Tox Milestone

$***

or, if the milestone in the previous row has been paid, $***

(xii) Commencement of the first Phase 1 Clinical Trial for the first Therapeutic
Product by FivePrime, its sublicensees or Contractors

$***

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.  

 

--------------------------------------------------------------------------------

 

Confidential

Milestone Event

Milestone Payment

(xiii) The last to occur of (1) the administration of the first dose of a
Compound or Therapeutic Product to the first (1st) human gastric cancer patient
whose tumor sample highly overexpresses FGFR2b *** (any such patient, a “Strong
Overexpressing Patient”) enrolled in Cohort A of Part 2 of the first Phase 1
Clinical Trial (ClinicalTrials.gov Identifier: NCT02318329), which first dose
the Parties acknowledge was administered prior to the Amendment Effective Date,
and (2) the Amendment Effective Date

$***

(xiv) The earliest to occur of (1) the administration of the first dose of a
Compound or Therapeutic Product to the first (1st) human gastric cancer patient
in a Phase 1 Clinical Trial in a cohort designed to test such Compound or
Therapeutic Product in gastric cancer patients who overexpress FGFR2b but who
are not Strong Overexpressing Patients (e.g., Cohort D or E of Part 2 of the
first Phase 1 Clinical Trial (ClinicalTrials.gov Identifier: NCT02318329)); (2)
the Commencement of the first Phase 2 Clinical Trial for a Therapeutic Product;
(3) December 31, 2016; and (4) the termination of this Agreement

$***

(xv) The earliest to occur of (1) the administration of the first dose of a
Compound or Therapeutic Product to the first (1st) human cancer patient in a
Phase 1 Clinical Trial in a cohort designed to test such Compound or Therapeutic
Product in a Tumor Indication population of cancer patients (other than gastric
cancer patients) whose tumors overexpress FGFR2b  (the “First Non-Gastric Tumor
Indication”) (e.g., in Cohort F of Part 2 of the first Phase 1 Clinical Trial
(ClinicalTrials.gov Identifier: NCT02318329)); (2) the Commencement of the first
Phase 2 Clinical Trial for a Therapeutic Product; (3) December 31, 2016; and (4)
the termination of the Agreement

$***

(xvi) The earlier to occur of (1) the administration of the first dose of a
Compound or Therapeutic Product to the first (1st) human cancer patient in a
Phase 1 Clinical Trial in a cohort designed to test such Compound or Therapeutic
Product in a Tumor Indication population of cancer patients (other than gastric
cancer patients and other than patients with the First Non-Gastric Tumor
Indication) whose tumors overexpress FGFR2b  (e.g., in Cohort F of Part 2 of the
first Phase 1 Clinical Trial (ClinicalTrials.gov Identifier: NCT02318329)); (2)
the Commencement of the first Phase 2 Clinical Trial for a Therapeutic Product;
(3) December 31, 2016; and (4) the termination of the Agreement

$***

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.  

 

--------------------------------------------------------------------------------

 

Confidential

Milestone Event

Milestone Payment

(xvii) *** after Phase 1 Completion, provided that FivePrime has not delivered
to Galaxy notice of FivePrime’s termination of this Agreement pursuant to
Section 7.2(a)

$***

The following seven milestone payments are earnable with respect to Therapeutic
Products Developed for the first two distinct Tumor Indications.

First Tumor Indication

Second Tumor Indication

(xviii) Commencement of the first Phase 2 Clinical Trial for a Therapeutic
Product

$***

$***

(xix) Commencement of the first Phase 3 Clinical Trial for a Therapeutic Product

$***

$***

(xx) Filing of the first Marketing Approval Application in the U.S. for a
Therapeutic Product

$***

$***

(xxi) Filing of the first MAA in the EU for a Therapeutic Product

$***

$***

(xxii) Filing of the first Marketing Approval Application in *** for a
Therapeutic Product

$***

$***

(xxiii) Filing of the first Marketing Approval Application in *** for a
Therapeutic Product

$***

$***

(xxiv) Filing of the first Marketing Approval Application in *** for a
Therapeutic Product

$***

$***

(xxv) First Commercial Sale in the U.S. of a Therapeutic Product

$***

(xxvi) Upon the occurrence of the last to occur of both of the following: (1)
Approval of a Therapeutic Product for payor reimbursement and (2) First
Commercial Sale of a Therapeutic Product, in each case in a Major Market country
in ***

$***

(xxvii) Upon the occurrence of the last to occur of both of the following: (1)
Approval of a Therapeutic Product for payor reimbursement and (2) First
Commercial Sale of a Therapeutic Product, in each case in ***

$***

(xxviii) Upon the occurrence of the last to occur of both of the following: (1)
Approval of a Therapeutic Product for payor reimbursement and (2) First
Commercial Sale of a Therapeutic Product, in each case in ***

$***

(xix) Upon the occurrence of the last to occur of both of the following: (1)
Approval of a Therapeutic Product for payor reimbursement and (2) First
Commercial Sale of a Therapeutic Product, in each case in ***

$***

 

1.5The Parties acknowledge and agree that FivePrime paid in full the milestone
payments set forth in Subsections (i), (ii), (iii), (vi) (ix) and (xii) of
Section 4.2(a) prior to the Amendment Effective Date, and FivePrime does not
have any further liability or obligation to Galaxy with respect thereto.

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.  

 

--------------------------------------------------------------------------------

 

Confidential

1.6The Parties agree that: (a) as of the Amendment Effective Date, the Phase 1
Clinical Trial having the ClinicalTrials.gov Identifier: NCT02318329 is not a
Phase 2 Clinical Trial, including under Section 1.68 as amended; (b) the
milestone event described in Section 4.2(a)(xviii) has not been achieved as of
the Amendment Effective Date; (c) no milestone payment is owed, payable or
otherwise due to Galaxy pursuant to Section 4.2(a)(xviii) as of the Amendment
Effective Date; and (d) FivePrime represents that as of the Amendment Effective
Date, it has not given a new or additional designation to the Phase 1 Clinical
Trial having ClinicalTrials.gov Identifier: NCT02318329, which designation
satisfies the requirements of the definition of a Phase 2 Clinical Trial under
Section 1.68 as amended. If, after the Amendment Effective Date, FivePrime gives
a new or additional designation to the Phase 1 Clinical Trial having
ClinicalTrials.gov Identifier: NCT02318329, which designation satisfies the
requirements of the definition of a Phase 2 Clinical Trial under Section 1.68 as
amended, then such trial shall become a Phase 2 Clinical Trial, and the
Commencement of a Phase 2 Clinical Trial for a Therapeutic Product shall occur
on the date FivePrime makes such new or additional designation.  

2.

Miscellaneous

2.1Full Force. The Parties hereby agree to amend the terms of the Original
Agreement as provided herein, effective as of the Amendment Effective
Date.  Where the Agreement is not explicitly amended, the terms of the Original
Agreement will remain in full force and effect.  To the extent that there are
any inconsistencies between this Amendment and the Original Agreement, the terms
of this Amendment shall govern and shall supersede the Original Agreement.
Capitalized terms used in this Amendment that are not otherwise defined herein
shall have the meanings such terms are given in the Original Agreement.

2.2Entire Agreement.  The Original Agreement and this Amendment represent the
entire agreement and understanding between the Parties with respect to its
subject matter. They supersede all prior or contemporaneous discussions,
representations, or agreements, whether written or oral, of the Parties
regarding this subject matter.

2.3Counterparts.  This Amendment may be executed in counterparts by original
signature, facsimile or PDF files, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument.

 

 

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.  

 

--------------------------------------------------------------------------------

 

Confidential

 

In witness whereof, each of the Parties hereto has caused this Amendment to be
executed by its duly authorized representative effective as of the Amendment
Effective Date.

Galaxy Biotech, LLC

By:  /s/ Cary Queen

Cary Queen

President

 

Five Prime Therapeutics, Inc.

By: /s/ Lewis T. Williams

Lewis T. Williams

President and Chief Executive Officer

 

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.  

 